******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    PLANNING AND ZONING COMMISSION OF
       THE TOWN OF MONROE ET AL. v.
         FREEDOM OF INFORMATION
            COMMISSION ET AL.
                (SC 19263)
                (SC 19264)
       Rogers, C. J., and Palmer, Zarella, Eveleigh, Espinosa,
                   Robinson and Vertefeuille, Js.
     Argued October 23, 2014—officially released March 24, 2015

  Victor R. Perpetua, principal attorney, with whom
were Clifton A. Leonhardt, chief counsel, and, on the
brief, Colleen M. Murphy, general counsel, for the appel-
lant-appellee in SC 19263 and the appellee in SC 19264
(named defendant).
  Ian Angus Cole, for the appellants in SC 19264 and
the appellees in SC 19263 (defendant Handsome, Inc.,
et al.).
  Assaf Z. Ben-Atar, with whom were Edward P.
McCreery III, and, on the brief, John H. Van Lenten,
for the appellees-appellants in SC 19263 and the appel-
lees in SC 19264 (plaintiffs).
                          Opinion

   ZARELLA, J. Connecticut’s Freedom of Information
Act1 (act) allows public agencies to convene executive
sessions, as an exception to the general rule that meet-
ings must be open to the public, to discuss ‘‘strategy and
negotiations with respect to pending claims or pending
litigation to which the public agency . . . is a party
. . . .’’ General Statutes § 1-200 (6) (B). The dispositive
issue in these appeals is whether an executive session
held by the named plaintiff, the Planning and Zoning
Commission of the Town of Monroe (zoning commis-
sion),2 fell within the purview of the act’s ‘‘pending
claims or pending litigation’’ exception. The named
defendant, the Freedom of Information Commission
(FOIC), initially determined that the zoning commis-
sion’s executive session was unlawful under the act.
The zoning commission appealed from the FOIC’s deci-
sion to the trial court, which reversed the FOIC’s deci-
sion, concluding that the zoning commission’s exec-
utive session was permissible under the act’s pending
claims or pending litigation exception. The FOIC now
appeals from the judgment of the trial court, claiming
that the executive session violated the act.3 The defen-
dant Handsome, Inc. (Handsome), and its principal offi-
cers, the defendants Todd Cascella and Mona Cascella,
who were seeking approval of a zoning permit extension
by the zoning commission when it convened the execu-
tive session in question, also appeal from the judgment
of the trial court, claiming that the executive session
was unlawful.4 We conclude that the zoning commis-
sion’s executive session was not justified under the
pending claims or pending litigation exception of the
act and, accordingly, reverse the judgment of the
trial court.5
   The record reveals the following facts. In 2003, the
zoning commission issued Handsome a special excep-
tion permit, authorizing it to excavate land at 125 Garder
Road in the town of Monroe to construct a new indus-
trial building, subject to certain conditions enumerated
in the permit. In 2008, one month before the permit
was set to expire, Handsome filed an application with
the zoning commission for a five year extension. The
zoning commission denied the application on the
ground that Handsome had failed to comply with the
conditions of the original permit. Handsome and the
Cascellas appealed to the Superior Court, which deter-
mined that the zoning commission improperly had
denied the application to extend the permit and that
‘‘the [zoning] commission had no option but to approve
the . . . request for an extension.’’ Handsome subse-
quently requested by letter that the zoning commission
extend the permit. In response, the zoning commission
put the request on the agenda for its May 5, 2011 regu-
lar meeting.
  Specifically, the agenda for that meeting provided in
relevant part: ‘‘3. RECESS REGULAR MEETING and
CONVENE to EXECUTIVE SESSION. Review of
enforcement procedures with Town Engineer/Acting
Clerk of the [Zoning] Commission, First Selectman,
Land Use Attorney and Zoning Enforcement Officer.
  ‘‘4. RECONVENE REGULAR MEETING
                          ***
  ‘‘15. OTHER BUSINESS
  ‘‘16. ENFORCEMENT. 125 Garder Road—activity
without permits.
                          ***
  ‘‘22. LEGAL ISSUES. 125 Garder Road—compliance
with extension of approval.’’
   At the start of the May 5, 2011 meeting, the zoning
commission immediately convened an executive ses-
sion to discuss what it described as legal matters regard-
ing general zoning enforcement. Following the exec-
utive session, which lasted approximately fifty minutes,
the zoning commission reconvened and extended Hand-
some’s permit to 2013.6 After the zoning commission’s
meeting, Handsome and the Cascellas filed a complaint
with the FOIC, claiming that the zoning commission’s
executive session violated the act.7
   The FOIC held a hearing at which it received evidence
and heard testimony from witnesses and arguments
from counsel. The FOIC found that, during the execu-
tive session, the members of the zoning commission
had discussed two topics that potentially warranted
convening an executive session: (1) how to respond to
the prior decision of the Superior Court overruling the
zoning commission’s denial of Handsome’s application
to extend its permit; and (2) how to address Handsome’s
noncompliance with the conditions of the original per-
mit. With respect to the second topic, the FOIC further
found that, although the zoning commission members
had discussed potential options for addressing Hand-
some’s alleged permit violations, they had not discussed
initiating a zoning enforcement action against Hand-
some or filing an action against it in court or another
forum for those alleged permit violations.
  On the basis of these findings, the FOIC concluded
that neither of the two topics the zoning commission
had discussed warranted convening an executive ses-
sion under the pending claims or pending litigation
exception in § 1-200 (6) (B). With respect to the first
topic, the prior court decision regarding the permit
extension, the FOIC determined that the pending claims
or pending litigation exception did not apply because
that prior case had been ‘‘finally adjudicated’’ before
the executive session and, thus, was no longer pending.
With respect to the second topic, the alleged permit
violations, the FOIC ruled that the exception in § 1-200
(6) (B) did not apply because, at the time of the execu-
tive session, there was no pending claim or litigation
relating to those alleged permit violations, and the zon-
ing commission had not considered during the execu-
tive session filing an action against Handsome for those
violations. Consequently, the FOIC ruled that the zoning
commission had violated the act’s open meetings
requirement, as provided in General Statutes § 1-225
(a), by convening the executive session. The zoning
commission thereafter appealed from the FOIC’s final
decision to the trial court.
   The trial court reversed the FOIC’s decision and held
that the zoning commission properly convened its exec-
utive session.8 Although the trial court agreed with the
FOIC that the prior Superior Court case concerning the
permit extension had been finally adjudicated and, thus,
did not justify convening the executive session, the trial
court disagreed with the FOIC regarding the zoning
commission’s discussion of the alleged permit viola-
tions. Therefore, the trial court concluded that the zon-
ing commission was justified in convening the executive
session to discuss the alleged permit violations because
that constituted ‘‘consideration of action to enforce or
implement legal relief or a legal right,’’ which fell within
the purview of the pending claims or pending litigation
exception. (Internal quotation marks omitted.) The
FOIC, Handsome, and the Cascellas appealed from the
judgment of the trial court to the Appellate Court, and
we transferred their appeals to this court pursuant to
General Statutes § 51-199 (c) and Practice Book § 65-1.
   On appeal, the FOIC claims that the zoning commis-
sion could not have convened the executive session
pursuant to the pending claims or pending litigation
exception to discuss the alleged permit violations
because the zoning commission was not a party to any
pending or prospective litigation relating to Handsome’s
permit at that time. The zoning commission responds
that the pending claims or pending litigation exception
is not so narrow but, rather, allows public agencies to
convene executive sessions to consider taking actions
to ‘‘enforce or implement legal relief or a legal right’’
short of litigation. General Statutes § 1-200 (9) (C). The
zoning commission also claims that, even if its execu-
tive session was not warranted by virtue of its discus-
sions regarding the alleged permit violations, the trial
court’s judgment should be affirmed on the alternative
ground that the zoning commission properly convened
the executive session under the pending claims or pend-
ing litigation exception to discuss how to respond to
the prior Superior Court decision regarding the permit
extension. We conclude that the trial court’s judgment
must be reversed because the zoning commission was
not justified in convening the executive session under
the pending claims or pending litigation exception to
discuss Handsome’s alleged permit violations. We fur-
ther conclude that the zoning commission’s alternative
ground for affirmance has no merit.9
   We review the trial court’s judgment pursuant to the
Uniform Administrative Procedure Act (UAPA), Gen-
eral Statutes § 4-166 et seq. See, e.g., Chairperson, Con-
necticut Medical Examining Board v. Freedom of
Information Commission, 310 Conn. 276, 281, 77 A.3d
121 (2013). When a case presents only questions of law,
an administrative agency’s legal determinations are not
entitled to any special deference, unless they previously
have been subject to judicial review or to a governmen-
tal agency’s time-tested interpretation. See, e.g., Com-
missioner of Public Safety v. Freedom of Information
Commission, 301 Conn. 323, 336–37, 21 A.3d 737 (2011).
Thus, because this case presents an issue of statutory
construction that never has been subject to judicial
scrutiny and lacks an agency’s time-tested interpreta-
tion, the FOIC’s determination that the zoning commis-
sion’s executive session was not permissible under § 1-
200 (6) (B) and (9) (C) is not entitled to any special def-
erence.
   ‘‘Instead, [w]ell settled principles of statutory inter-
pretation govern our review. . . . Because statutory
interpretation is a question of law, our review is de
novo. . . . When construing a statute, [o]ur fundamen-
tal objective is to ascertain and give effect to the appar-
ent intent of the legislature. . . . In seeking to
determine that meaning, General Statutes § 1-2z directs
us first to consider the text of the statute itself and its
relationship to other statutes. If, after examining such
text and considering such relationship, the meaning of
such text is plain and unambiguous and does not yield
absurd or unworkable results, extratextual evidence of
the meaning of the statute shall not be considered. . . .
The test to determine ambiguity is whether the statute,
when read in context, is susceptible to more than one
reasonable interpretation. . . . When a statute is not
plain and unambiguous, we also look for interpretive
guidance to the legislative history and circumstances
surrounding its enactment, to the legislative policy it
was designed to implement, and to its relationship to
existing legislation and common law principles govern-
ing the same general subject matter . . . .’’ (Internal
quotation marks omitted.) Id., 337–38. We turn now to
the relevant statutes to determine whether the pending
claims or pending litigation exception applied to the
zoning commission’s executive session.
   The act provides in relevant part that ‘‘[t]he meetings
of all public agencies, except executive sessions . . .
shall be open to the public. . . .’’ General Statutes § 1-
225 (a). The term ‘‘ ‘[e]xecutive sessions’ ’’ is defined
as ‘‘a meeting of a public agency at which the public
is excluded for one or more of [five specified] purposes
. . . .’’10 General Statutes § 1-200 (6). ‘‘We recognize
that the basic policy of the [act] supports limiting the
exceptions to open meetings. This court has said that
it will construe the act to favor disclosure and that
exceptions to disclosure must be narrowly construed.
. . . The burden of establishing the applicability of an
exception rests upon the party claiming it. . . . We
have not, however, hesitated to apply an exception
where the party seeking it has met the burden of estab-
lishing that it applies.’’ (Citations omitted; internal quo-
tation marks omitted.) Furhman v. Freedom of
Information Commission, 243 Conn. 427, 432, 703 A.2d
624 (1997).
   The specific exception at issue in the present case
is set forth in § 1-200 (6) (B), which allows public agen-
cies to convene in executive session for the purpose
of ‘‘strategy and negotiations with respect to pending
claims or pending litigation to which the public agency
. . . is a party until such litigation or claim has been
finally adjudicated or otherwise settled . . . .’’ The act
further defines a pending claim11 and pending litigation12
in § 1-200 (8) and (9), respectively. The parties in this
case dispute the meaning of the term ‘‘pending litiga-
tion,’’ as it is used in § 1-200 (6) (B) and defined in § 1-
200 (9) (C).
   The FOIC claims that the trial court incorrectly deter-
mined that the zoning commission’s discussion in exec-
utive session about Handsome’s alleged permit viola-
tions, and what zoning enforcement options the zoning
commission could take in response to those alleged
violations, constituted discussion concerning pending
litigation under § 1-200 (6) (B) and (9) (C). The FOIC
further argues that the term ‘‘pending litigation’’ in § 1-
200 (6) (B) allows a public agency to convene an execu-
tive session only if there is a pending or prospective
legal proceeding to which the agency is or will be a
party. In contrast, the zoning commission claims that
there is no such requirement in § 1-200 (6) (B). In sup-
port of its position, the zoning commission points to
the fact that § 1-200 (9) (C) defines ‘‘pending litigation’’
as including ‘‘the agency’s consideration of action to
enforce or implement legal relief or a legal right.’’
According to the zoning commission, a public agency
may therefore convene an executive session to gener-
ally ‘‘[consider] action to enforce or implement legal
relief or a legal right’’ regardless of whether there is a
certain pending or prospective legal proceeding to
which the agency is or will be a party. The zoning
commission thus asserts that, because its members’
discussion of their zoning enforcement options against
Handsome constituted ‘‘consideration of action to
enforce or implement legal relief or a legal right’’; Gen-
eral Statutes § 1-200 (9) (C); its executive session fell
within the scope of the pending claims or pending litiga-
tion exception of § 1-200 (6) (B). We reject the zoning
commission’s interpretation of § 1-200 (6) (B) and (9)
(C) and agree with the FOIC that a public agency may
convene an executive session under the pending claims
or pending litigation exception only to discuss matters
that are in connection with a prospective or pending
lawsuit or legal proceeding.
   Having reviewed the language of § 1-200 (6) (B) and
(9) (C), we conclude that the statute is plain and unam-
biguous. Although § 1-200 (9) (C) does not expressly
tie a public agency’s ‘‘consideration of action to enforce
or implement legal relief or a legal right’’ to a certain
pending or prospective legal proceeding, that does not
end our inquiry. Section 1-200 (9) (C) must be read in
conjunction with § 1-200 (6) (B), as ‘‘[i]t is a basic tenet
of statutory construction that [w]e construe a statute
as a whole and read its subsections concurrently in
order to reach a reasonable overall interpretation.’’
(Internal quotation marks omitted.) Barry v. Quality
Steel Products, Inc., 280 Conn. 1, 9, 905 A.2d 55 (2006).
    Section 1-200 (6) (B), which contains the pending
claims or pending litigation exception itself, allows a
public agency to convene an executive session only to
discuss ‘‘pending litigation’’ to which the agency is ‘‘a
party . . . .’’ We recently interpreted the term ‘‘party’’
in § 1-200 (6) (B) according to the definition of ‘‘party’’
in Black’s Law Dictionary, which defines that term in
relevant part as ‘‘[o]ne by or against whom a lawsuit
is brought . . . .’’ Black’s Law Dictionary (9th Ed.
2009) p. 1232; accord Chairperson, Connecticut Medi-
cal Examining Board v. Freedom of Information Com-
mission, supra, 310 Conn. 288. Thus, in order for § 1-
200 (6) (B) to apply, the public agency either must be
bringing or defending a prospective or pending lawsuit
in court or some other legal action in an adjudicatory
forum. See Board of Education v. Freedom of Informa-
tion Commission, 217 Conn. 153, 161, 585 A.2d 82
(1991) (‘‘pending’’ claim or litigation includes claim or
litigation ‘‘already in existence and in progress,’’ as well
as imminent, threatened litigation not yet filed). To
interpret § 1-200 (6) (B) otherwise would render the
term ‘‘a party’’ superfluous. See Lopa v. Brinker Inter-
national, Inc., 296 Conn. 426, 433, 994 A.2d 1265 (2010)
(‘‘[b]ecause [e]very word and phrase [of a statute] is
presumed to have meaning . . . [a statute] must be
construed, if possible, such that no clause, sentence or
word shall be superfluous, void or insignificant’’ [inter-
nal quotation marks omitted]).
   Turning to the facts of the present case, we conclude
that the zoning commission was not justified in conven-
ing an executive session under § 1-200 (6) (B) to discuss
its zoning enforcement options with respect to Hand-
some’s original permit because, at that time, there was
no pending litigation regarding the permit to which the
zoning commission was a party. It is clear there was no
pending or prospective litigation regarding Handsome’s
alleged permit violations. The FOIC specifically found
that the zoning commission did not discuss in the execu-
tive session bringing a ‘‘ ‘zoning enforcement action’ ’’
or ‘‘an action . . . in court or in another forum’’ against
Handsome. Even if the zoning commission members
had considered initiating a zoning enforcement action,
§ 1-200 (6) (B) still would not have applied because
the zoning commission cannot be a party to its own
regulatory proceeding. Chairperson, Connecticut Med-
ical Examining Board v. Freedom of Information
Commission, supra, 310 Conn. 288 n.12 (when agency
serves as decision-making body in proceeding, it is not
‘‘a party’’ to such proceeding); see also General Statutes
§ 8-3 (e) (‘‘[t]he zoning commission shall provide for
the manner in which the zoning regulations shall be
enforced’’); Board of Public Safety v. Freedom of Infor-
mation Commission, Superior Court, judicial district
of New Britain, Docket No. CV-01-0506448-S (November
20, 2001) (board of public safety not justified in conven-
ing executive session under § 1-200 [6] [B] and [9] [C] to
consider disciplinary action against employee because
board could not be ‘‘a party’’ to its own disciplinary
proceeding). Thus, we conclude that the zoning com-
mission’s discussion of Handsome’s alleged permit vio-
lations did not warrant convening an executive session
pursuant to § 1-200 (6) (B).
   In reaching its conclusion to the contrary, the trial
court relied on Furhman v. Freedom of Information
Commission, supra, 243 Conn. 427, in which this court
decided that the actions a public agency may consider
taking under § 1-200 (9) (C) to ‘‘enforce or implement
legal relief or a legal right’’ are not limited to judicial
actions, such as filing a lawsuit in court. See Furhman
v. Freedom of Information Commission, supra, 432–34.
In applying Furhman to the present case, the trial court
listed a number of actions to enforce the conditions of
the original permit, short of filing a suit against Hand-
some, for which the zoning commission could have
convened an executive session under § 1-200 (6) (B)
and (9) (C) to discuss, including issuing a cease and
desist order and more closely monitoring Handsome’s
grading activities. We disagree that Furhman resolves
the present case.
   In Furhman, this court indeed held that a public
agency may convene an executive session to consider
nonjudicial actions to enforce or implement legal relief
or a legal right. See id. We did not hold, however, that
a public agency may convene an executive session to
consider taking such nonjudicial actions in the absence
of a pending or prospective proceeding in a court or
forum other than the agency itself. In Furhman, the
New Milford town council convened an executive ses-
sion to discuss actions it could take to defeat a permit
application that was pending before the Department of
Environmental Protection that, if allowed, would have
permitted a waste management company to dump
150,000 tons of dredged waste sediments in the New
Milford landfill. Id., 428–29. The New Milford town
council convened an executive session to consider tak-
ing judicial action, including filing a declaratory judg-
ment action and filing a lawsuit against the department,
and nonjudicial action, including hiring a lobbyist. Id.,
429. Thus, in Furhman, the public agency in question
was not only considering taking nonjudicial action in
connection with a legal matter that already was pend-
ing before a different administrative agency, namely,
the department, but also was considering filing a law-
suit. Thus, there was no question in Furhman that the
New Milford town council convened its executive ses-
sion to discuss a pending claim or pending litigation.
   In contrast, in the present case, the zoning commis-
sion convened its executive session to discuss taking
nonjudicial action in connection with a matter that was
not pending in any court or forum other than the zoning
commission itself. As we previously noted, the zoning
commission did not consider filing a lawsuit against
Handsome for its alleged permit violations, and there
was no prospective or pending proceeding relating to
those alleged violations in another forum. Although
Furhman allows public agencies to consider taking
nonjudicial action in executive session pursuant to § 1-
200 (6) (B) and (9) (C), such as the nonjudicial zoning
enforcement options that the zoning commission con-
sidered in its executive session, Furhman does not
allow agencies to consider taking such action in execu-
tive session when the action would not be taken in
connection with a pending or prospective proceeding
in court or another forum. Consequently, Furhman
does not resolve the issue in the present case.
   Having decided that the zoning commission’s discus-
sion of the alleged permit violations did not come within
the purview of § 1-200 (6) (B), we now must address the
zoning commission’s alternative ground for affirmance.
The zoning commission claims that, contrary to the trial
court’s conclusion, its discussion during the executive
session regarding how to respond to the prior Superior
Court decision regarding Handsome’s application to
extend its permit warranted convening an executive
session under § 1-200 (6) (B). Specifically, the zoning
commission argues that the adverse Superior Court
decision constituted ‘‘pending litigation’’ that was not
yet ‘‘finally adjudicated or otherwise settled’’ under § 1-
200 (6) (B) because the Superior Court retained jurisdic-
tion over the matter until the zoning commission com-
plied with the court’s order. Thus, the zoning commis-
sion asks us to reverse the trial court’s judgment with
respect to that justification for the executive session
and to conclude that the executive session was lawful
under the act. In response, the FOIC argues that
whether a claim or litigation is ‘‘finally adjudicated’’
under § 1-200 (6) (B) does not turn on a court’s continu-
ing jurisdiction to enter postjudgment orders and that
the prior Superior Court case that the zoning commis-
sion discussed was finally adjudicated. We agree with
the FOIC and conclude that the prior Superior Court
case regarding the zoning commission’s denial of the
permit extension was finally adjudicated within the
meaning of § 1-200 (6) (B) before the zoning commis-
sion’s executive session.
   We begin by reviewing the language of the statute at
issue. As we previously discussed, § 1-200 (6) (B) allows
public agencies to convene an executive session to dis-
cuss pending claims or pending litigation to which it is
a party ‘‘until such litigation or claim has been finally
adjudicated or otherwise settled . . . .’’ Because the
term ‘‘finally adjudicated’’ is not defined in the act, we
are guided by the principle that ‘‘terms in a statute are
to be assigned their ordinary meaning, unless context
dictates otherwise . . . .’’ (Internal quotation marks
omitted.) Rainforest Cafe, Inc. v. Dept. of Revenue Ser-
vices, 293 Conn. 363, 372–73, 977 A.2d 650 (2009). The
verb ‘‘adjudicate’’ is commonly defined as: ‘‘to settle
finally (the rights and duties of the parties to a court
case) on the merits of issues raised . . . .’’ Webster’s
Third New International Dictionary (2002) p. 27. The
adjective ‘‘final’’ is commonly defined as: ‘‘not to be
altered or undone . . . .’’ Id., p. 851. Reading these
definitions together, we conclude that the statute is
plain and unambiguous and that the term ‘‘finally adjudi-
cated’’ refers to the point at which a court has decided
the matter in question, and that decision cannot be
altered or modified on appeal.13 Thus, a matter is ‘‘finally
adjudicated’’ under § 1-200 (6) (B) either upon comple-
tion of an appeal to the highest possible tribunal or
upon expiration of a party’s right to appeal.
   Applying this interpretation of § 1-200 (6) (B) to the
present case, we conclude that the prior Superior Court
case regarding the permit extension was finally adjudi-
cated before the zoning commission’s executive ses-
sion. The court in that administrative appeal reversed
the zoning commission’s decision on September 9, 2010,
concluding that the zoning commission improperly had
denied Handsome’s application to extend the permit.
In so concluding, the court determined on the merits
the issues raised in that administrative appeal. Thus,
the case had been adjudicated within the meaning of
§ 1-200 (6) (B). There is no doubt that, at the time of
the zoning commission’s May 5, 2011 executive session,
approximately eight months after the court’s decision,
the case had been finally adjudicated within the mean-
ing of § 1-200 (6) (B) because the twenty day period
during which the zoning commission had the right to
appeal the court’s decision already had expired. See
Practice Book § 63-1 (a). Accordingly, the zoning com-
mission’s discussion of the prior Superior Court deci-
sion did not warrant convening an executive session
under § 1-200 (6) (B).
   In reaching this conclusion, we reject the zoning com-
mission’s claim that, because the Superior Court contin-
ued to have jurisdiction over the matter, the admini-
strative appeal involving the permit extension was not
yet finally adjudicated when the zoning commission
convened its executive session. The zoning commission
asserts that the case involving the permit extension was
not finally adjudicated until the zoning commission fully
complied with the judgment regarding the permit exten-
sion. The zoning commission reasons that the case
could not have been finally adjudicated by the court
deciding the administrative appeal because that court
still could have held the zoning commission in contempt
if it had not complied with the court’s order.14 This
interpretation of ‘‘finally adjudicated,’’ however, ignores
the fact that, as we previously discussed, adjudication
fundamentally pertains to legal issues being resolved
and decided. Moreover, interpreting ‘‘finally adjudi-
cated’’ as hinging on the possibility of postjudgment
litigation would effectively remove the temporal limita-
tion in § 1-200 (6) (B) and make the pending claims or
pending litigation exception apply indefinitely to certain
litigation.15 Such an interpretation would undermine the
basic policy of limiting the exceptions to the act’s open
meeting requirement. See, e.g., Furhman v. Freedom
of Information Commission, supra, 243 Conn. 432.
Accordingly, we reject the zoning commission’s inter-
pretation of ‘‘finally adjudicated’’ in § 1-200 (6) (B).
  The judgment is reversed and the case is remanded
with direction to render judgment denying the appeal.
      In this opinion the other justices concurred.
  1
     General Statutes § 1-200 et seq.
  2
     The town of Monroe also was named as a plaintiff in the present case.
In the interest of simplicity, we refer only to the zoning commission through-
out this opinion.
   3
     The zoning commission also filed a cross appeal in which it claims that
the trial court improperly remanded the case to the FOIC to determine
whether the zoning commission violated General Statutes § 1-231 (a) by
having a zoning enforcement officer attend the executive session in question.
   4
     Todd Cascella is the president and Mona Cascella is the secretary of
Handsome, and we refer to them collectively as the Cascellas.
   On appeal, Handsome and the Cascellas first claim that there is no evi-
dence in the record to support the trial court’s conclusion that the zoning
commission discussed options other than litigation to enforce the conditions
of the original permit, the basis on which the trial court decided that the
executive session was justified under the pending claims or pending litigation
exception of the act. Additionally, Handsome and the Cascellas claim that
the executive session violated the act because the zoning commission’s
review of its enforcement options and general legal issues is not a valid
reason for convening an executive session under the act.
   5
     Because we are reversing the judgment of the trial court, we need not
reach the zoning commission’s claim in its cross appeal. Likewise, our
resolution of the FOIC’s appeal resolves the appeal brought by Handsome
and the Cascellas, as they, too, are entitled to reversal of the trial court’s
judgment.
   6
     The zoning commission extended the permit five years from the date
the original permit expired but a mere two years from the date of the
meeting. The zoning commission also granted the extension request subject
to the posting of a bond and adherence to five ‘‘requirements’’ in addition
to the conditions of the original permit.
   7
     At the same time, Handsome and the Cascellas appealed from the zoning
commission’s decision to the Superior Court, challenging the imposition of
conditions that they allege were not part of the original permit, the extension
of the permit from the date of expiration of the original permit instead of
from the date of the May 5, 2011 meeting, and the convening of the executive
session, which they claimed violated the act. The trial court sustained this
separate administrative appeal, and the zoning commission appealed from
the trial court’s judgment to the Appellate Court. That appeal was thereafter
transferred to this court. See Handsome, Inc. v. Planning & Zoning Com-
mission, Docket No. SC 19262 (Conn.) (pending appeal filed August 9, 2013).
    8
      The trial court rendered judgment after initially remanding the matter
to the FOIC for clarification on four of the FOIC’s findings and conclusions.
After the FOIC issued a revised final decision clarifying those four findings
and conclusions, the trial court rendered judgment sustaining the zoning
commission’s administrative appeal.
    9
      As we previously discussed, our resolution of the FOIC’s appeal resolves
the separate appeal filed by Handsome and the Cascellas and makes it
unnecessary for us to reach the zoning commission’s claim in its cross
appeal. See footnote 4 of this opinion.
    10
       General Statutes § 1-200 (6) provides in its entirety: ‘‘ ‘Executive ses-
sions’ means a meeting of a public agency at which the public is excluded
for one or more of the following purposes: (A) Discussion concerning the
appointment, employment, performance, evaluation, health or dismissal of
a public officer or employee, provided that such individual may require that
discussion be held at an open meeting; (B) strategy and negotiations with
respect to pending claims or pending litigation to which the public agency
or a member thereof, because of the member’s conduct as a member of such
agency, is a party until such litigation or claim has been finally adjudicated or
otherwise settled; (C) matters concerning security strategy or the deploy-
ment of security personnel, or devices affecting public security; (D) discus-
sion of the selection of a site or the lease, sale or purchase of real estate
by the state or a political subdivision of the state when publicity regarding
such site, lease, sale, purchase or construction would adversely impact the
price of such site, lease, sale, purchase or construction until such time as
all of the property has been acquired or all proceedings or transactions
concerning same have been terminated or abandoned; and (E) discussion
of any matter which would result in the disclosure of public records or the
information contained therein described in subsection (b) of section 1-210.’’
    11
       General Statutes § 1-200 (8) defines ‘‘ ‘[p]ending claim’ ’’ as: ‘‘a written
notice to an agency which sets forth a demand for legal relief or which asserts
a legal right stating the intention to institute an action in an appropriate forum
if such relief or right is not granted.’’
    12
       General Statutes § 1-200 (9) defines ‘‘ ‘[p]ending litigation’ ’’ as: ‘‘(A) a
written notice to an agency which sets forth a demand for legal relief or
which asserts a legal right stating the intention to institute an action before
a court if such relief or right is not granted by the agency; (B) the service
of a complaint against an agency returnable to a court which seeks to enforce
or implement legal relief or a legal right; or (C) the agency’s consideration of
action to enforce or implement legal relief or a legal right.’’
    13
       Although it is possible to imagine alternative interpretations of the term
‘‘finally adjudicated,’’ none would be reasonable in the context of the act.
For instance, the term ‘‘finally adjudicated’’ could be interpreted as referring
to the point at which a court simply renders judgment because such a
judgment would be ‘‘final’’ insofar as a party could appeal from it. Such an
interpretation, however, would not comport with the ordinary meaning of
the term ‘‘final,’’ which, as we previously noted, describes something that
is ‘‘not to be altered or undone . . . .’’ Webster’s Third New International
Dictionary, supra, p. 851. The term ‘‘finally adjudicated’’ therefore cannot
reasonably be interpreted as referring to the point at which a court merely
renders judgment because, although a matter is adjudicated upon a court’s
rendering judgment, it is not necessarily finally adjudicated, as the judgment
could be subject to a motion to reconsider or to open.
    In theory, the term ‘‘finally adjudicated’’ also could be interpreted as
referring to the point at which a party seeks leave to appeal after its right
to appeal has expired, and the appeal is either heard or dismissed. Such an
interpretation is theoretically possible because the general appeal period
in Connecticut is set by the rules of practice, and, thus, the period is not
jurisdictional, and appellate courts have discretion to hear a late appeal. C.
Tait & E. Prescott, Connecticut Appellate Practice and Procedure (4th Ed.
2014) § 4-2:1, p. 222. This interpretation too, however, would belie common
sense. The term ‘‘finally adjudicated’’ cannot reasonably be interpreted as
referring to the point at which a party seeks leave to appeal because it is
possible that a party never will do so. Because the term ‘‘finally adjudicated’’
is used in § 1-200 (6) (B) to establish a temporal limitation on when a public
agency may convene an executive session, it would not be reasonable to
interpret that term as referring to an event that never may occur.
    Thus, neither of these alternative interpretations of the term ‘‘finally adju-
dicated’’ would be reasonable in the context of the act. The only reasonable
interpretation of ‘‘finally adjudicated’’ is that it refers to the point at which
a party has exhausted its right to appeal from the judgment in question or
the point at which that right has expired.
   14
      In support of this claim, the zoning commission relies on AvalonBay
Communities, Inc. v. Plan & Zoning Commission, 260 Conn. 232, 246, 796
A.2d 1164 (2002) (AvalonBay Communities), in which this court held that
a trial court that decided an administrative appeal had continuing jurisdiction
to enter postjudgment orders when a public agency fails to comply with its
ruling. While the Superior Court undoubtedly has such authority, the princi-
ple announced in AvalonBay Communities does not address what consti-
tutes litigation that has been ‘‘finally adjudicated’’ under § 1-200 (6) (B).
Thus, AvalonBay Communities does not resolve the issue presented in the
zoning commission’s alternative ground for affirmance.
   15
      For instance, if a trial court rendered judgment awarding money to one
party, the underlying litigation would not be ‘‘finally adjudicated,’’ according
to the zoning commission, until the losing party has satisfied the judgment.
The temporal limits of § 1-200 (6) (B) cannot depend on a party’s satisfying
a trial court’s judgment because that could allow a public agency to intention-
ally avoid satisfying a judgment in order to continue meeting in executive
session.